Citation Nr: 9915269	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to February 
1958.

By a Board of Veterans' Appeals (Board) decision, dated in 
July 1991, the Board denied an application to reopen the 
veteran's claim for service connection for a stomach 
disorder, and the Board decision of December 1974 which had 
originally denied service connection for a stomach disorder, 
therefore, remained final.  The veteran was notified of the 
July 1991 decision the same month, and did not file an appeal 
of this decision.

Thereafter, the veteran again filed an application to reopen 
his claim for service connection for a stomach disorder in 
November 1993.  A January 1995 rating decision found that new 
and material evidence had not been submitted by the veteran 
in order to reopen his claim, and the application to reopen 
was, therefore, denied.  A notice of disagreement was filed 
in February 1995 and a statement of the case was issued in 
March 1996.  The substantive appeal was received in March 
1996 and the case was subsequently forwarded to the Board.

In a decision in January 1997, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a stomach 
disorder, and denied the veteran's application to reopen.  

The appellant thereafter timely appealed the January 3, 1997 
Board determination to the United States Court of Appeal for 
Veterans Claims (previously the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court").  The Court, in an Order of November 17, 1998, 
vacated the Board's January 1997 decision that denied an 
application to reopen a claim for service connection for a 
stomach disorder, and in so doing, remanded the case to the 
Board for further action pursuant to a November 12, 1998 
Joint Motion for Remand.  


REMAND

At the time of the aforementioned Joint Motion for Remand, it 
was determined that remand of the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a stomach disorder was required based 
upon the Federal Circuit Court of Appeals' recent decision in 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), which 
overturned the test for new and material evidence formulated 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), and held that the regulatory definition found in 
38 C.F.R. § 3.156(a) should be applied.  More specifically, 
the Joint Motion indicated that the Board's decision that the 
appellant did not submit new and material evidence in the 
instant case relied squarely on the Colvin test which had 
been invalidated by the Federal Circuit.  Therefore, remand 
was found to be required pursuant to Hodge and Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), in which it was held 
that where the law and or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should apply.  Accordingly, the Joint 
Motion for Remand concluded that the Board's decision denying 
the veteran's application to reopen a claim for service 
connection for a stomach disorder should be vacated and 
remanded for application of the regulatory definition of new 
and material evidence contained in 38 C.F.R. § 3.156(a).

A review of the development by the RO indicates that the RO 
provided the claimant with the provisions of 38 C.F.R. 
§ 3.156(a), however, in the reasons and basis section of the 
statement of the case, the RO also quoted the Colvin standard 
and appeared to base its decision in material part upon that 
standard.  Although the RO also stated that the evidence 
added by the claimant was cumulative, the Board does not find 
the reasoning provided by the RO is sufficiently clear to 
permit a finding that the RO effectively ruled in the 
alternative under both Colvin and 38 C.F.R. § 3.156(a). 

Accordingly, to ensure that Department of Veterans Affairs 
(VA) has met its duty to assist the claimant in developing 
the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is 
remanded to the regional office (RO) for the following 
development:

1.  The veteran should be permitted to 
submit additional argument or evidence in 
support of his claim.

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any stomach disorder.  Any 
medical records other than those now on 
file pertaining to treatment for any 
stomach disorder should be obtained and 
associated with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
or not new and material evidence has been 
submitted to reopen a claim for service 
connection for a stomach disorder, 
applying the definition of new and 
material evidence provided in 38 C.F.R. 
§ 3.156(a).

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case including the provisions of 
38 C.F.R. § 3.156(a), and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









